 
PHARMATHENE, INC.
WARRANT TO PURCHASE COMMON STOCK
To Purchase _________ Shares of Common Stock
 
Date of Issuance: June 15, 2011
 
VOID AFTER June 15, 2016
 
THIS CERTIFIES THAT, for value received, __________, or permitted registered
assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from PharmAthene, Inc., a Delaware corporation
(the “Company”), up to _______ shares of the common stock of the Company, par
value $.0001 per share (the “Common Stock”). This warrant is one of a series of
warrants issued by the Company as of the date hereof (individually a “Warrant”;
collectively, “Company Warrants”) pursuant to those certain subscription
agreements between the Company and each of the Investors, each dated as of June
10, 2011 (each, a “Subscription Agreement”).
 
1.           DEFINITIONS.  Capitalized terms used herein but not otherwise
defined herein shall have their respective meanings as set forth in the
Subscription Agreement. As used herein, the following terms shall have the
following respective meanings:
 
(A)           “Eligible Market” means any of the NYSE Amex, New York Stock
Exchange, The NASDAQ Global Market, The NASDAQ Global Select Market or The
NASDAQ Capital Market.
 
(B)           “Exercise Period” shall mean the period commencing on the date
hereof and ending five years from the date hereof, unless sooner terminated as
provided below.
 
(C)           “Exercise Price” shall mean $3.50 per share, subject to adjustment
pursuant to Section 4 below.
 
(D)           “Exercise Shares” shall mean the shares of Common Stock issuable
upon exercise of this Warrant.
 
(E)           “Trading Day” shall mean (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(c) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any Business Day.
 
(F)           “Trading Market” shall mean the OTC Bulletin Board or any other
Eligible Market, or any national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.
 
2.           EXERCISE OF WARRANT.  The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth on the
signature page hereto (or at such other address as it may designate by notice in
writing to the Holder):
 
(A)           An executed Notice of Exercise in the form attached hereto;
 
(B)           Payment of the Exercise Price either (i) in cash or by check or
(ii) pursuant to Section 2.1 below; and
 
 
 

--------------------------------------------------------------------------------

 
 
(C)           This Warrant.
 
Execution and delivery of the Notice of Exercise shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Exercise Shares, if any.
 
Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission system if the Company is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within three business days from the delivery to the Company
of the Notice of Exercise, surrender of this Warrant and payment of the
aggregate Exercise Price as set forth above. This Warrant shall be deemed to
have been exercised on the date the Notice of Exercise and Exercise Price
(whether paid in cash, check or pursuant to Section 2.1 below) are received by
the Company. For the avoidance of doubt, in the case of a net exercise, the
Warrant shall be deemed to have been exercised upon receipt by the Company of
the Notice of Exerice with the section indicating exercise by net exercise
filled out.
 
The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which the Notice of Exercise is
received by the Company and payment of the Exercise Price was made (whether by
cash, check or pursuant to Section 2.1 below), irrespective of the date of
delivery of such certificate or certificates, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open.
 
Subject to the final sentence of this paragraph and to the extent permitted by
law, the Company’s obligations to issue and deliver Exercise Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person or entity of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person or
entity, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the Holder in connection with the issuance of
Exercise Shares. The Holder shall, subject to the following proviso, have the
right to pursue any remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
Exercise Shares upon exercise of this Warrant as required pursuant to the terms
hereof; provided, however, that notwithstanding anything to the contrary in this
Warrant or in the Subscription Agreements, if the Company is for any reason
unable to deliver Exercise Shares upon exercise of this Warrant as required
pursuant to the terms hereof, the Company shall have no obligation to pay to the
Holder any cash or other consideration or otherwise “net cash settle” this
Warrant.
 
[Notwithstanding anything herein to the contrary, the Company shall not issue to
the Holder, and the Holder may not acquire, a number of shares of Common upon
exercise of this Warrant to the extent that, upon such exercise, the number of
shares of Common Stock then beneficially owned by the Holder and its Affiliates
and any other persons or entities whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (including
shares held by any “group” of which the Holder is a member, but excluding shares
beneficially owned by virtue of the ownership of securities or rights to acquire
securities that have limitations on the right to convert, exercise or purchase
similar to the limitation set forth herein) would exceed 4.99% of the total
number of shares of Common Stock then issued and outstanding (the “4.99% Cap”),
provided that the4.99% Cap shall only apply to the extent that the Common Stock
is deemed to constitute an “equity security” pursuant to Rule 13d-1(i)
promulgated under the Exchange Act.  For purposes hereof, “group” has the
meaning set forth in Section 13(d) of the Exchange Act and applicable
regulations of the Securities and Exchange Commission (the “SEC”), and the
percentage held by the Holder shall be determined in a manner consistent with
the provisions of Section 13(d) of the Exchange Act. Upon the written request of
the Holder, the Company shall, within two (2) Trading Days, confirm orally and
in writing to the Holder the number of shares of Common Stock then outstanding.]
(1)
 

--------------------------------------------------------------------------------

(1) Bracketed section not included in all warrants of this series.
 
 
2

--------------------------------------------------------------------------------

 
 
2.1.           NET EXERCISE.  If during the Exercise Period the fair market
value of one share of the Common Stock is greater than the Exercise Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
by payment of cash or by check, the Holder may effect a “net exercise” of this
Warrant, in which event, if so effected, the Holder shall receive Exercise
Shares equal to the value (as determined below) of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the properly endorsed Notice of Exercise in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:
 
X = Y (A-B)
            A
Where
X
=
the number of Exercise Shares to be issued to the Holder
 
Y
=
the number of Exercise Shares with respect to which this Warrant is being
exercised
 
A
=
the Fair Market Value (as defined below) of one share of the Company’s Common
Stock (at the date of such calculation)
 
B
=
Exercise Price (as adjusted to the date of such calculation)

 
For purposes of this Warrant, the “Fair Market Value” of one share of Common
Stock shall mean (i) the closing sales price for the shares of Common Stock on
NYSE Amex or other Eligible Market where the Common Stock is listed or traded as
reported by Bloomberg Financial Markets (or a comparable reporting service of
national reputation selected by the Company and reasonably acceptable to the
Holder if Bloomberg Financial Markets is not then reporting sales prices of such
security) (collectively, “Bloomberg”) on the last trading day prior to the
Exercise Date, or (ii) if an Eligible Market is not the principal Trading Market
for the shares of Common Stock, the closing sales price reported by Bloomberg on
the principal Trading Market for the Common Stock on the last trading day prior
to the Exercise Date, or (iii) if neither of the foregoing applies, the last
sales price of such security in the over-the-counter market on the pink sheets
or bulletin board for such security as reported by Bloomberg, or if no sales
price is so reported for such security, the last bid price of such security as
reported by Bloomberg or (iv) if fair market value cannot be calculated as of
such date on any of the foregoing bases, the fair market value shall be as
determined by the Board of Directors of the Company in the exercise of its good
faith judgment.
 
2.2.           ISSUANCE OF NEW WARRANTS.  Upon any partial exercise of this
Warrant, the Company, at its expense, will forthwith and, in any event within
five business days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of the Holder, exercisable, in the aggregate,
for the balance of the number of shares of Common Stock remaining available for
purchase under this Warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3.           PAYMENT OF TAXES AND EXPENSES.  The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Exercise Shares purchased
upon exercise of this Warrant and/or (ii) new or replacement warrants in the
Holder’s name or the name of any transferee of all or any portion of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance,
delivery or registration of any certificates for Exercise Shares or Warrants in
a name other than that of the Holder. The Holder shall be responsible for all
other tax liability that may arise as a result of holding or transferring this
Warrant or receiving Exercise Shares upon exercise hereof.
 
3.           COVENANTS OF THE COMPANY.
 
3.1.           COVENANTS AS TO EXERCISE SHARES.  The Company covenants and
agrees that all Exercise Shares that may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant. If at any time during the Exercise Period the number of authorized
but unissued shares of Common Stock shall not be sufficient to permit exercise
of this Warrant, the Company will use its commercially reasonable efforts to
take such corporate action in compliance with applicable law as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.
 
3.2.           NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS.  In the event of
any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, the Company shall mail to the Holder, at
least fifteen (15) days prior to the date on which any such record is to be
taken for the purpose of such dividend or distribution, a notice specifying such
date. In the event of any voluntary dissolution, liquidation or winding up of
the Company, the Company shall mail to the Holder, at least fifteen (15) days
prior to the date of the occurrence of any such event, a notice specifying such
date. In the event the Company authorizes or approves, enters into any agreement
contemplating, or solicits stockholder approval for any Fundamental Transaction,
as defined in Section 6 herein, the Company shall mail to the Holder, at least
fifteen (15) days prior to the date of the occurrence of such event, a notice
specifying such date. Notwithstanding the foregoing, the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.
 
4.           ADJUSTMENT OF EXERCISE PRICE AND SHARES.  The Exercise Price and
number of Exercise Shares issuable upon exercise of this Warrant are subject to
adjustment from time to time as set forth in this Section 4.
 
(A)           If the Company, at any time while this Warrant is outstanding, (i)
pays a stock dividend on its Common Stock or otherwise makes a distribution on
any class of capital stock that is payable in shares of Common Stock, (ii)
subdivides outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case (x)  the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event
and (y) the Exercise Shares shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
after such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately before such event. Any adjustment made
pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination.
 
 
4

--------------------------------------------------------------------------------

 
 
(B)           If the Company, at any time while this Warrant is outstanding,
distributes to holders of Common Stock (i) evidences of its indebtedness, (ii)
any security (other than a distribution of Common Stock covered by the preceding
paragraph), (iii) rights or warrants to subscribe for or purchase any security,
or (iv) any other asset (in each case, “Distributed Property”), then in each
such case the Holder shall be entitled upon exercise of this Warrant for the
purchase of any or all of the Exercise Shares, to receive the amount of
Distributed Property which would have been payable to the Holder had such Holder
been the holder of such Exercise Shares on the record date for the determination
of stockholders entitled to such Distributed Property. The Company will at all
times set aside in escrow and keep available for distribution to such holder
upon exercise of this Warrant a portion of the Distributed Property to satisfy
the distribution to which such Holder is entitled pursuant to the preceding
sentence.
 
(C)           Upon the occurrence of each adjustment pursuant to this Section 4,
the Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Exercise Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.
 
5.           FRACTIONAL SHARES.  No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the number of Exercise Shares to
be issued will be rounded down to the nearest whole share.
 
6.           FUNDAMENTAL TRANSACTIONS.  If any capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another entity in which the Company is not the survivor, or
sale, transfer or other disposition of all or substantially all of the Company’s
assets to another entity shall be effected (any such transaction being
hereinafter referred to as a “Fundamental Transaction”), then the Company shall
use its commercially reasonable efforts to ensure that lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the Exercise Shares immediately theretofore issuable
upon exercise of this Warrant, such shares of stock, securities or assets as
would have been issuable or payable with respect to or in exchange for a number
of Exercise Shares equal to the number of Exercise Shares immediately
theretofore issuable upon exercise of this Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of the Holder to the end that the provisions
hereof (including, without limitation, provision for adjustment of the Exercise
Price) shall thereafter be applicable, as nearly equivalent as may be
practicable in relation to any share of stock, securities or assets thereafter
deliverable upon the exercise thereof. The Company shall not effect any such
consolidation, merger, sale, transfer or other disposition unless prior to or
simultaneously with the consummation thereof the successor entity (if other than
the Company) resulting from such consolidation or merger, or the entity
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume the obligation to deliver to the Holder, at the last
address of the Holder appearing on the books of the Company, such shares of
stock, securities or assets as, in accordance with the foregoing provisions, the
Holder may be entitled to purchase, and the other obligations under this
Warrant. The provisions of this Section 6 shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions, each of which transactions shall also constitute a
Fundamental Transaction.
 
 
5

--------------------------------------------------------------------------------

 
 
7.           NO STOCKHOLDER RIGHTS.  Other than as provided in Section 3.2 or
otherwise herein, this Warrant in and of itself shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company.
 
8.           TRANSFER OF WARRANT.  Subject to applicable laws and the
restriction on transfer set forth in the Subscription Agreement, this Warrant
and all rights hereunder are transferable, by the Holder in person or by duly
authorized attorney, upon delivery of this Warrant and the form of assignment
attached hereto to any transferee designated by Holder. The transferee shall
sign an investment letter in form and substance reasonably satisfactory to the
Company and its counsel. Any purported transfer of all or any portion of this
Warrant in violation of the provisions of this Warrant shall be null and void.
 
9.           LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
 
10.           NOTICES, ETC.  All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed facsimile to the
facsimile number specified in writing by the recipient if sent during normal
business hours of the recipient on a Trading Day, if not, then on the next
Trading Day or (c) the next Trading Day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company at the
address listed on the signature page hereto and to Holder at the applicable
address set forth on the applicable signature page to the Subscription Agreement
or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other parties hereto.
 
11.           ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
 
12.           GOVERNING LAW. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.
 
13.           AMENDMENT OR WAIVER. Any term of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Company Warrants representing at least two-thirds of the number of shares of
Common Stock then subject to outstanding Company Warrants. Notwithstanding the
foregoing, (a) this Warrant may be amended and the observance of any term
hereunder may be waived without the written consent of the Holder only in a
manner which applies to all Company Warrants in the same fashion and (b) the
number of Exercise Shares subject to this Warrant and the Exercise Price of this
Warrant may not be amended, and the right to exercise this Warrant may not be
waived, without the written consent of the Holder. The Company shall give prompt
written notice to the Holder of any amendment hereof or waiver hereunder that
was effected without the Holder’s written consent. No waivers of any term,
condition or provision of this Warrant, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of June 15, 2011.
 

 
PHARMATHENE, INC.
 
 
By:                                                          
                    
 
Name:                                                                          
 
Title:                                                       
                    
 
One Park Place, Suite 450
Annapolis, MD 21401

 
 
7

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO: 
PHARMATHENE, INC.

 
 
(1)
[_]
The undersigned hereby elects to purchase [ ] shares of the common stock, par
value $.0001 (the “Common Stock”), of PHARMATHENE, INC. (the “Company”) pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.

 
 
[_]
The undersigned hereby elects to purchase [            ] shares of Common Stock
of the Company pursuant to the terms of the net exercise provisions set forth in
Section 2.1 of the attached Warrant, and shall tender payment of all applicable
transfer taxes, if any.

 

 
(2) 
Please issue the certificate for shares of Common Stock in the name of:

 

 
(Print or Type Name)
   
(Social Security or other Identifying Number)
   
(Street Address)
   
(City, State, Zip Code)

 
(3)           If such number of shares shall not be all the shares purchasable
upon the exercise of the Warrants evidenced by this Warrant, a new warrant
certificate for the balance of such Warrants remaining unexercised shall be
registered in the name of and delivered to:
 
Please insert social security or other identifying number:
       
(Please Print Name and Address)

 

Dated:     

 

       
(Signature)
               
(Print name)
 

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 

 
Name:
               
(Please print)
         
Address:
               
(Please print)
 

 
Dated:                               , 20[__]
 
Holder's
Signature:                                                                
 
Holder's Address:                                                
                 
 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant
 
 
 

--------------------------------------------------------------------------------

 